Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment, by which damages are recovered from them, on a charge of negligence in the execution of an order of the plaintiffs, for the purchase of a quantity of fish.
The record shows that the order was given on information received from the defendants, that there was great improvement in their market in the putting up of fish in tight barrels, which retained the brine. The order expressly states, that the fish was to be put up in the manner described, which was *303in tight barrels. On receiving this order, the defendants informed the plaintiffs, that, there was a considerable advance in the price of fish, and that the “barrels are much proved, and will be as nearly tight as they can be, of red oak.”
is empioyedTo ^ “^ban-et^ wilh discretionary powers to do the best he can ordTr^amf 'hi p™cures fish which have passed inspection, q||nce' of°nthe barrels not re-taming the brine the greater part spoiled on their |jri™r1éatndiMs<í Held, that this is such a de« gree of negiifnlTagenfa""! wil1 authorize a recovery m damages.
The plaintiffs, on receiving this letter, directed the defendants to do the best they could in the execution of their order. The fish were purchased and shipped, and on their arrival at New-Orleans, in consequence of the barrels not retaining the brine, a great part of the fish were left dry, and were spoiled, so as to require a forced sale, at a great loss.
It is in evidence that, by the inspection laws of the place where the fish were purchased, fish barrels are required to be sufficiently tight to retain the brine. A witness has testified that he understands the inspectors have, of late, been very careless of their duty in this respect.
The parish judge was of opinion that the defendants received a special, not a géneral mandate, and were bound strictly to comply with the tenor of it. We do not conceive that the case would have been different, if the order had been for a number of barrels of fish, for this would have meant good and merchantable fish. We find, that by the inspection laws of Alexandria, where the defendants reside, barrels of fish which are not sufficiently tight to retain the brine, will not pass inspection, and are, consequently, not , i, r • i i • . . . merchantable. It is true, the order was given on the information of the defendants, that there was an improvement in their fish market: but it is equally so, that on the receipt of . 1 this order, the defendants informed the plaintiffs that they were not to rely implicitly on that improvement, and that red oak barrels were used, which were made as tight as they • 7 , J could be, of that material. On receiving this information, the defendants were directed to proceed with the purchase, and do as well as they could. The barrels having passed an inspection, must have been presumed to be in good order at . . m, . .... , -¶1 that tune. Their posterior deterioration may be attributed to subsequent circumstances. We cannot give any weight to the charge of negligence in one of the inspectors, to which , i . „ one of the witnesses vaguely testifies.
*304The case does not, in our opinion, establish such a degree of negligence on the part of the defendants, as to authorize a recovery.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled and reversed, and that judgment be entered for the defendants, with costs in both courts.